Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 17/155,058 (the ‘058 application), of U.S. Patent No. 9,757,460 (the ‘460 patent), which issued from U.S. Patent Application No. 14/373,877 (the ‘877 application) with claims 1-16 on September 12, 2017.

Information Disclosure Statement (IDS)
	Items crossed off the IDS were not considered because a copy of the reference could not be found in the IDS or the reference was in a foreign language and a concise statement of relevancy was not provided.

Amendment to the Specification
	The amendment filed April 15, 2021 is improper.  The proposed amendment to the Title Page of the patent to be reissued is not necessary and is not appropriate.  The reissue patent Title Page will be printed with the correct status as a reissue of the ‘460 patent.  Furthermore, the proposed amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  
	Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings:
(A) The matter to be omitted must be enclosed in brackets; and	
(B) The matter to be added by reissue must be underlined.
	The amendment improperly uses strike-through to indicated subject matter to be deleted.  Single brackets are required, i.e., subject matter to be deleted must be enclosed in single brackets.
Scope of Claims
	The ‘058 application contains claims 1-29 directed to a composition and method of preparing said composition comprising a bioactive compound and a liquid vehicle.  Claims 1 and 7 are representative:
1. (Amended) Composition comprising a bioactive compound and a liquid vehicle, wherein the liquid vehicle comprises
a semifluorinated alkane of the formula RFRH wherein RF is a linear perfluorinated hydrocarbon segment with 4 to 12 carbon atoms, and wherein RH is a linear alkyl group with 4 to 8 carbon atoms, or
wherein the liquid vehicle comprises the semifluorinated alkane F6H10; and
wherein the bioactive compound is a therapeutic or diagnostic agent or vaccine selected from polypeptides and proteins having a molecular mass of at least 1,500 Da, dispersed or suspended in the liquid vehicle;
wherein the semifluorinated alkane is selected from the group consisting of F4H5, F4H6, F4H8, F6H4, F6H6, F6H8, and F6H10.

7. (Amended) A method [Method] of preparing a composition comprising a bioactive compound and a liquid vehicle [therapeutic or diagnostic agent or vaccine selected from a polypeptide or protein], comprising the step of incorporating the bioactive [polypeptide or protein] compound within [a] the liquid vehicle which comprises
a semifluorinated alkane of the formula RFRH wherein RF is a linear perfluorinated hydrocarbon segment with 4 to 12 carbon atoms, and wherein RH is a linear alkyl group with 4 to 8 carbon atoms such as to form a dispersion or suspension, or
which comprises the semifluorinated alkane F6H10;
wherein the bioactive compound is a therapeutic or diagnostic agent or vaccine selected from polypeptides and proteins having a molecular mass of at least 1,500 Da, dispersed or suspended in the liquid vehicle; and
wherein the semifluorinated alkane is selected from F4H5, F4H6, F4H8, F6H4, F6H6, F6H8, and F6H10.
35 USC 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I.	Claims 1-18 and 21-29 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 (and claims dependent thereon), recite a range within a range, i.e., claims 1 and 7 claim a composition or method of preparing a composition comprising a bioactive compound and a liquid vehicle wherein the liquid vehicle is a semifluorinated alkane selected from F4H5, F4H6, F4H8, F6H4, F6H6, F6H8, and F6H10 (which is the broad range), but also claim “the liquid vehicle comprises the semifluorinated alkane F6H10” (which is the narrow range).  Accordingly, claims 1-18 and 21-29 are indefinite under 35 U.S.C. 112 (pre-AIA ), second paragraph because it is not clear whether the claimed narrower range is a limitation of the claims.
Claims 7 and 10 recite improper Markush groups.  The claims should be amended to recite the proper Markush group language “selected from the group consisting of”.


35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

II.	Claims 1-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2010/0008996 to Meinert in view of WO 2010/146536 (hereafter WO ‘536).
	Meinert teaches a medical aid for the direct transport of at least one drug into lung regions of a patient, in which at least one semifluorinated alkane is provided as the active substance carrier.  Preferably a straight-chain semifluorinated alkane of the general formula RFRH is used. [0006]    Compositions comprise homogeneous, colloidal-disperse solutions of active substances in the solvent RFRH of the formula F(CF2)n(CH2)mH where n and m are 2 to 20. ([0007], [0028])  The drugs comprise homogeneous, colloidal-disperse solutions of active substances in the solvent RFRH. [0028]  Active substances include, inter alia, “proteins, in particular growth factors, peptides” [0040].
Meinert differs from the instant claims in not teaching that the proteins or polypeptides have a molecular mass of at least 1,500 Da.  However, given that the average weight of an amino acid is 110 Da, a protein or polypeptide having a molecular mass of at least 1,500 Da need only contain 1,500 Da/110 Da = 13.6 amino acid groups which would include almost all polypeptides and proteins.  For example, “proteins, in particular growth factors, peptides” as taught by Meinert would include epidermal growth factor (EGF) which has 53 amino acid residues, human growth hormone (hGH), which is a 191 amino acid, single-chain polypeptide, and insulin-like growth factor binding proteins (IGFBPs) which are proteins of 24 to 45 kDa.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a protein or polypeptide having a molecular mass of at least 1,500 Da as the active substance in a composition comprising a semifluorinated alkane as taught by Meinert.  Furthermore, the additionally claimed properties recited in the dependent claims (e.g., the composition is chemically and/or physically stabilized as recited in claim 9) would be inherently present because the composition of Meinert includes a semifluorinated alkane and active substance as presently claimed.

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,273,298 (the ‘298 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘298 patent encompass claims 1-29 of the ‘460.  Specifically, the ‘298 patent claims a composition comprising the semifluorinated alkane of the ‘460 patent and “an antigen-binding polypeptide or protein”.  The ‘298 patent teaches that an “antigen-binding polypeptide or protein is a therapeutic or diagnostic compound or a vaccine” (column 8, lines 44-46) as claimed by the ‘460 patent.  The antigen-binding polypeptide or protein may have a molecular mass of at least 90kDa (claim 5 of the ‘298 patent).  Accordingly, it would have been obvious to select an antigen-binding polypeptide or protein that is a therapeutic or diagnostic compound or a vaccine” as taught by the ‘298 patent where the polypeptide or protein has a molecular mass of great than at least 1,500 Da as claimed by the ‘298 patent.


Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,757,460 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991